ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-04-18_ORD_01_NA_01_EN.txt.                                                                                           217




                         DECLARATION OF JUDGE AD HOC GUILLAUME

                 [Translation]

                    Counter‑claims — Direct connection, in fact and in law, with the principal
                 claims — Admissibility.

                   1. After ruling on the admissibility of Nicaragua’s first counter‑claim,
                 the Court declared the second and third counter‑claims inadmissible. I
                 did not feel compelled to oppose that solution ; nevertheless, it represents,
                 to my mind, a questionable development in the case law of the Court, for
                 the reasons set out in this declaration.

                    2. Under Article 80 of the Rules of Court, the latter “may entertain a
                 counter‑claim only if it comes within the jurisdiction of the Court and is
                 directly connected with the subject‑matter of the claim of the other party”.
                 In the present case, the Court declared Nicaragua’s second and third
                 counter‑claims inadmissible in the absence of “a direct connection, either
                 in fact or in law”, between those claims and the principal claims of Costa
                 Rica. It seems to me that this decision is difficult to reconcile with the
                 Court’s previous case law.
                    3. The Court has stated on several occasions that its Rules provide for
                 the possibility of submitting counter‑claims in the course of proceedings
                 in order, essentially, “to achieve a procedural economy whilst enabling
                 the Court to have an overview of the respective claims of the parties and
                 to decide them more consistently” (Application of the Convention on the
                 Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
                 govina v. Yugoslavia), Counter‑Claims, Order of 17 December 1997,
                 I.C.J. Reports 1997, p. 257, para. 30). Consequently, the admissibility of
                 counter‑claims must “relate to the aims thus pursued and be subject to
                 conditions designed to prevent abuse” (ibid.).

                    4. With that in mind, the Court, with a view to ensuring “better admin-
                 istration of justice” (ibid.), has, in several cases, examined whether “the
                 counter‑claim is sufficiently connected to the principal claim” (ibid.,
                 p. 258, para. 33). It has stated that, “as a general rule, the degree of con-
                 nection between the claims must be assessed both in fact and in law”
                 (ibid.). In the majority of the cases brought before it to date, the Court
                 has considered that that connection exists.
                    5. In the case concerning the Application of the Convention on the Pre-
                 vention and Punishment of the Crime of Genocide (Bosnia and Herze­
                 govina v. Yugoslavia), the Court was seised of an Application by Bosnia
                 and Herzegovina seeking a ruling against Yugoslavia for violation
                 of the United Nations Genocide Convention. Yugoslavia presented

                                                                                           21




6 CIJ 1045.indb 39                                                                               5/06/14 09:42

                      certain activities ; construction of a road (decl. guillaume) 218

                 c­ounter‑submissions to the Court that rested on “facts of the same
                  nature” and “form[ed] part of the same factual complex . . . on the terri-
                  tory of Bosnia and Herzegovina and during the same period” (I.C.J.
                  Reports 1997, p. 258, para. 34). Those submissions pursued the same legal
                  aim, “namely the establishment of legal responsibility for violations of the
                  Genocide Convention” (ibid.). Consequently, the Court considered them
                  to be admissible.
                     6. In the case concerning Oil Platforms ((Islamic Republic of Iran v.
                  United States of America), Counter‑Claim, Order of 10 March 1998, I.C.J.
                  Reports 1998, p. 190), Iran complained of the destruction by the United
                  States of offshore oil production complexes, asserting that this infringed
                  provisions of the Treaty of Amity concluded by the two countries in 1955,
                  as well as other provisions of international law. The United States sub-
                  mitted a counter‑claim to the Court, seeking a ruling against Iran for
                  attacks on vessels and mine laying in the Gulf. The Court observed that
                  the claims concerned “facts of the same nature” and “form[ed] part of the
                  same factual complex” (ibid., p. 205, para. 38). It added that the Parties
                  were pursuing the same legal aim, “namely the establishment of legal
                  responsibility for violations of the 1955 Treaty” (ibid.). Consequently, it
                  declared the counter‑claim admissible.

                   7. In the case concerning the Land and Maritime Boundary between
                 Cameroon and Nigeria ((Cameroon v. Nigeria), Order of 30 June 1999,
                 I.C.J. Reports 1999 (II), p. 983), Cameroon cited, in its Memorial, vari-
                 ous incidents along the border, some of which raised, in its view, the
                 question of Nigeria’s international responsibility. Nigeria submitted a
                 counter‑claim, seeking to have Cameroon ordered to make good the
                 damage resulting from all of the border incidents reported in the file. The
                 Court considered that this claim rested on facts that were of the same
                 nature as those referred to in the Memorial of Cameroon and pursued the
                 same legal aim : the establishment of responsibility. Consequently, the
                 Court declared it admissible.

                    8. In the case concerning Armed Activities on the Territory of the Congo
                 ((Democratic Republic of the Congo v. Uganda), Counter‑Claims, Order
                 of 29 November 2001, I.C.J. Reports 2001, p. 660), the Congo submitted
                 an Application to the Court complaining of acts of aggression, the illegal
                 exploitation of natural resources and acts of oppression committed by
                 Uganda in Congolese territory in violation of international law. Uganda
                 submitted three counter‑claims. The first concerned acts of aggression
                 attributed to the Congo. In this regard, the Court considered that the
                 claims of the Parties rested on “facts of the same nature” (ibid., p. 679,
                 para. 38). It noted that the counter‑claim “range[d] over a longer period
                 than that covered by the . . . principal claim” (ibid.), but concerned “a
                 conflict in existence between the two neighbouring States, in various
                 forms and of variable intensity, since 1994” (ibid.) — i.e., more than
                 four years before the events cited by the Congo. The Court concluded

                                                                                           22




6 CIJ 1045.indb 41                                                                               5/06/14 09:42

                      certain activities ; construction of a road (decl. guillaume) 219

                 that it related to the same factual complex, adding that the Parties were
                 basing their claims on the same principles of international law and were
                 therefore pursuing the same legal aims. Consequently, it declared those
                 first counter‑submissions admissible.

                    The Court ruled in the same way as regards the “attacks on Ugandan
                 diplomatic premises and personnel in Kinshasa” (I.C.J. Reports 2001,
                 p. 679, para. 40). Those acts of oppression had occurred immediately
                 after the invasion alleged by the Congo, but had taken place thousands of
                 kilometres from the location of the fighting. Nevertheless, the Court
                 considered that the Parties’ claims formed part of the same factual com-
                 plex. It also ruled that the Parties were pursuing the same legal aim (i.e.,
                 seeking to establish the responsibility of the other Party), despite the fact
                 that the rules of international law relied on to that end were not identical.
                 Again, the Court concluded, therefore, that the counter‑claim was admis-
                 sible.
                    In contrast, the Court considered that the third counter‑claim — which
                 concerned attempts to reach a settlement made several years after the
                 conflict and which led to the conclusion of agreements that Uganda
                 accused the Congo of violating — was inadmissible.
                    9. In the present case, Costa Rica makes two sets of submissions to the
                 Court. It first requests the Court to declare that, by its conduct, Nicara-
                 gua has violated Costa Rica’s sovereignty and territorial integrity in the
                 northern part of Isla Portillos, at the mouth of the San Juan River. It also
                 asks the Court to declare that Nicaragua has breached “the obligation
                 not to dredge, divert or alter the course of the San Juan, or conduct any
                 other works on the San Juan, if this causes damage to Costa Rican terri-
                 tory (including the Colorado River), its environment, or to Costa Rican
                 rights in accordance with the Cleveland Award” of 1888 interpreting the
                 Treaty of Territorial Limits between Costa Rica and Nicaragua of 1858
                 (Order, para. 14).
                    10. In its second counter‑claim, Nicaragua asks the Court to declare
                 that it “has become the sole sovereign over the area formerly occupied by
                 the Bay of San Juan del Norte” (ibid., para. 15) at the mouth of the river.
                 In its third claim, Nicaragua requests the Court to declare that it “has a
                 right to free navigation on the Colorado Branch of the San Juan de Nica-
                 ragua River until the conditions of navigability existing at the time the
                 1858 Treaty was concluded are re‑established” (ibid.).

                    11. Thus, it would appear that Costa Rica’s principal claims and Nica-
                 ragua’s counter‑claims both “relate to a common river system” (ibid.,
                 para. 36) posing various problems regarding alluviation, dredging, navi-
                 gability and protection of the environment.
                    12. The second counter‑claim concerns sovereignty over the Bay of
                 San Juan del Norte at the mouth of the river, which Nicaragua claims has
                 disappeared on account of the riverbed having shifted at the mouth of the
                 river. Likewise, Costa Rica’s first principal claim concerns sovereignty

                                                                                           23




6 CIJ 1045.indb 43                                                                               5/06/14 09:42

                      certain activities ; construction of a road (decl. guillaume) 220

                 over part of Isla Portillos, which Costa Rica claims has been separated
                 from the remainder of the island by a canal dug illegally by Nicaragua ;
                 Nicaragua, on the other hand, maintains that it simply dredged a natural
                 channel that had become obstructed over the years. Thus, Nicaragua’s
                 second counter‑claim concerns the same region as the first set of submis-
                 sions made by Costa Rica, namely the mouth of the San Juan River, and
                 raises similar issues relating to the alluviation of the river and changes in
                 its course. Nevertheless, the Court observed that the claims of the Parties
                 “do not relate to the same area” (Order, para. 34). It added : “Nicara-
                 gua’s counter‑claim refers to physical changes to the Bay of San Juan del
                 Norte that apparently date to the nineteenth century. By contrast, Costa
                 Rica’s claims relate to alleged Nicaraguan conduct dating to 2010.”
                 (Ibid.) The Court stated that there was therefore a lack of temporal con-
                 nection between the claims. It may be asked whether, in view of the
                 Court’s case law, those circumstances were, in themselves, such as to sup-
                 port the conclusion that there was no direct connection in fact between
                 the second counter‑claim and Costa Rica’s first set of principal submis-
                 sions.
                    13. Moreover, in both instances the Parties are relying, in support of
                 their submissions, on the 1858 Treaty of Limits. In both cases, this
                 involves provisions of the Treaty that were the subject of interpretative
                 awards by President Cleveland and Mr. Alexander. It is true that, as the
                 Court notes, Costa Rica also relies on various international conventions
                 on the protection of the environment. However, it does so more in sup-
                 port of its submissions concerning Nicaragua’s dredging of the San Juan
                 than in support of its claims to sovereignty. Accordingly, it may be asked,
                 whether the Parties were not pursuing the same legal aim : the establish-
                 ment of territorial sovereignty on the basis of the 1858 Treaty.
                    14. In its third counter‑claim, Nicaragua “asserts that Costa Rica is
                 attempting to prevent Nicaragua from taking the measures needed —
                 that is, the dredging works of which Costa Rica complains — to restore
                 the navigability of the San Juan River” (ibid., para. 29). It maintains that,
                 “until the conditions of navigability existing at the time the 1858 Treaty
                 was concluded are re‑established”, it “has a right to free navigation on
                 the Colorado Branch of the San Juan de Nicaragua River” under Arti-
                 cle V of the Treaty (ibid., para. 15).

                     15. As regards the connection in fact between Nicaragua’s third
                 c­ ounter‑claim and Costa Rica’s second principal claim, the Court rightly
                  noted that those two claims related to dredging activities in a common
                  river system. It also observed that the claims made by Nicaragua concerning
                  its navigational rights on the Colorado River stemmed from the steps alleg-
                  edly taken by Costa Rica with a view to preventing Nicaragua from
                  dredging the San Juan to improve its navigability. Nevertheless, the Court
                  considered that there was no direct connection in fact between those
                  claims, noting that the essence of Costa Rica’s complaint was about the
                  violation of its sovereignty and damage to the environment. However,

                                                                                           24




6 CIJ 1045.indb 45                                                                               5/06/14 09:42

                      certain activities ; construction of a road (decl. guillaume) 221

                 one might wonder about the validity of that reasoning, given that there is
                 a direct connection between the dredging operations and the issue of nav-
                 igability, both on the San Juan and on the Colorado, which is of concern
                 to both Parties.

                    16. The same can be said for the connection in law between the
                 third counter‑claim and the principal claim concerning the dredging of
                 the river. It is true, as the Court notes, that Costa Rica complains princi-
                 pally about the environmental damage that the dredging could cause in
                 its territory. However, it also expresses concerns regarding the impact of
                 that dredging on the navigability of the San Juan and the Colorado. It
                 relies, in that regard, on the 1858 Treaty, as does Nicaragua. In that
                 respect, the Parties pursue the same legal aim.

                    17. All in all, the Court seems, in the present case, to have wanted to
                 move its case law in a restrictive direction. I fear it has gone too far. A
                 fluvial basin constitutes a single entity, and the Court could have usefully
                 addressed all of the issues raised in respect of that basin in a single set of
                 proceedings.

                                                            (Signed) Gilbert Guillaume.




                                                                                            25




6 CIJ 1045.indb 47                                                                                5/06/14 09:42

